             Case 5:19-cv-00213-G Document 113 Filed 04/21/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

CHARLENE BRIDGES,                               )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )   Case No. CIV-19-213-G
                                                )
WAL-MART STORES EAST, LP,                       )
a Delaware limited partnership, et al.,         )
                                                )
          Defendants.                           )

                                           ORDER

          Now before the Court is an Omnibus Motion in Limine (Doc. No. 71) filed by

Plaintiff Charlene Bridges. Defendants Wal-Mart Stores East, LP, and D.H. Pace, Inc.,

have responded (Doc. No. 78, at pp. 2-6).

          In this action, Plaintiff brings negligence claims against Defendants for injuries

sustained in an incident on June 4, 2018, when she was struck by an automatic sliding door

at a Walmart store in Moore, Oklahoma. The matter is set for jury trial in May 2021.

     I.      Applicable Law

          A motion in limine is a “pretrial request that certain inadmissible evidence not be

referred to or offered at trial.” Edens v. Netherlands Ins. Co., 834 F.3d 1116, 1130 (10th

Cir. 2016) (emphasis and internal quotation marks omitted). Through such a motion, a

party may “request . . . guidance by the court regarding an evidentiary question, which the

court may provide at its discretion to aid the parties in formulating trial strategy.” Id.

(internal quotation marks omitted). “A court’s in limine rulings are preliminary and are

subject to change as the case unfolds or at its discretion.” Godfrey v. CSAA Fire & Cas.
           Case 5:19-cv-00213-G Document 113 Filed 04/21/21 Page 2 of 4




Ins. Co., No. CIV-19-329-JD, 2020 WL 1056306, at *1 (W.D. Okla. Mar. 4, 2020) (citing

Luce v. United States, 469 U.S. 38, 41-42 (1984)).

   II.      Plaintiff’s Motion

         In her Motion, Plaintiff seeks to prohibit Defendants, Defendants’ counsel, and

Defendants’ witnesses from referring to various items and types of evidence and testimony.

See Pl.’s Mot. at 1-4.

         A. Plaintiff’s Subsequent Car Accident

         In July 2020, shortly before she was deposed in this lawsuit, Plaintiff was involved

in a car accident and injured some of the same areas of her body as alleged in the 2018

Walmart incident. Plaintiff requests that any evidence of this later unrelated accident be

excluded as “serv[ing] no relevant purpose at trial.” Id. at 3.

         Defendants object that, given Plaintiff’s claim for future medical damages, they are

entitled to examine this potential supervening cause. See Defs.’ Resp. at 2-4 (citing

Gaines-Tabb v. ICI Explosives, USA, Inc., 160 F.3d 613, 620 (10th Cir. 1998) (discussing

intervening causation under Oklahoma negligence law).

         The Court agrees that such evidence could potentially serve a relevant purpose at

trial. This request is DENIED, although the Court will consider any specific objections as

they arise. See Cook v. Peters, No. 13-cv-107, 2015 WL 10986407, at *1 (N.D. Okla. July

30, 2015) (“A court will generally not grant a motion in limine unless the moving party

meets its burden of showing that the evidence in question is clearly inadmissible on all

potential grounds.” (internal quotation marks omitted)).




                                              2
          Case 5:19-cv-00213-G Document 113 Filed 04/21/21 Page 3 of 4




       B. Plaintiff’s Motives

       Plaintiff asks that the Court exclude any suggestion by defense counsel “that

Plaintiff has set up” this proceeding or “is seeking to get rich” through a “lottery ticket” or

“windfall” lawsuit. Pl.’s Mot. at 3, 4. Plaintiff additionally seeks to prohibit defense

counsel from making “disparaging remarks about Plaintiff’s counsel.” Id. at 3.

       Defendants respond that they have no intention of making such suggestions or using

such terms, although they do plan to show that they did not cause Plaintiff’s fall at the

Walmart store. Accordingly, this request is DENIED.

       C. Healthcare Cost

       Citing a Louisiana state-court decision, Plaintiff states, “Attempts by defense

counsel or defendant’s witnesses to suggest that the jury’s decision may result in higher

healthcare costs are improper and warrant a new trial.” Id. at 3. Plaintiff fails to explain

the applicability of this statement, and Defendants answer that they do not intend to make

such a suggestion. This request is DENIED. See Hemingway v. Russo, No. 2:16-cv-00313,

2018 WL 6333788, at *1 (D. Utah Dec. 4, 2018) (“[A] motion in limine is not a procedure

by which parties can secure judicial reinforcement of the ever-applicable Federal Rules of

Evidence. It is also not an opportunity for counsel to conceive of every possible evidentiary

contingency at trial . . . and obtain prophylactic rulings to prevent them.”).

       D. Plaintiff’s Attorneys’ Advertising

       Plaintiff seeks to preclude any reference to her attorneys’ advertisements or

“discussions of attorneys that advertise.” Pl.’s Mot. at 3. Defendants respond that they do

not intend to address this subject. This request is DENIED.


                                               3
         Case 5:19-cv-00213-G Document 113 Filed 04/21/21 Page 4 of 4




      E. A “Lawsuit Crisis”

      Plaintiff asks that there be no mention of a “lawsuit crisis” by Defendants.

Defendants respond that they do not plan to mention this subject. Id. Plaintiff does not

offer an adequate basis for the requested preliminary ruling, and it is DENIED.

      F. Plaintiff’s Consultation with an Attorney

      Finally, Plaintiff asks that Defendants be prevented from introducing evidence as to

when or why Plaintiff consulted with or hired legal counsel. See id. at 4 (citing Lilly v.

Scott, 598 P.2d 279 (Okla. Civ. App. 1979)). Defendants state that they do not intend to

raise the issue. See Defs.’ Resp. at 5. This request is DENIED.

                                    CONCLUSION

      As outlined above, Plaintiff’s Omnibus Motion in Limine (Doc. No. 71) is

DENIED.

      IT IS SO ORDERED this 21st day of April, 2021.




                                            4
